      Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 1 of 11 PageID #: 1



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
      Plaintiff,                           )                  COMPLAINT
                                           )
      v.                                   )
                                           )                  Case No. 4:19-cv-421
MISSOURI DEPARTMENT OF NATURAL             )
RESOURCES, DIVISION OF STATE PARKS         )
      and                                  )
BEN ELLIS, DIRECTOR, MISSOURI              )
DEPARTMENT OF NATURAL RESOURCES, )
DIVISION OF STATE PARKS, IN HIS            )
OFFICIAL CAPACITY                         )
                                           )
              Defendants.                  )
__________________________________________

       The United States of America, by the authority of the Attorney General of the United

States, acting at the request of the Administrator of the United States Environmental Protection

Agency (“EPA”), files this complaint and allege as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action brought against the Missouri Department of Natural

Resources, Division of State Parks (“MDNR” or “Defendant”) and its director, Ben Ellis, in his

official capacity (collectively, the “Defendants”), pursuant to Sections 106, 107(a), and 113(g) of

the Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§

9606, 9607(a), and 9613(g) (“CERCLA”), regarding Operable Unit 1 (OU-1) of the Big River

Mine Tailings Superfund Site in St. Francois County, Missouri (“Site”). Plaintiff seeks the

recovery of its unreimbursed response costs incurred, and to be incurred, and the performance of

response actions by the Defendant consistent with the National Contingency Plan, 40 C.F.R. Part

300 (“NCP”). The United States also seeks a declaratory judgment pursuant to Section 113(g)(2)
      Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 2 of 11 PageID #: 2



of CERCLA, 42 U.S.C. §9613(g)(2), holding the Defendant liable for all future response costs

that will be binding in any subsequent action or actions to recover further response costs incurred

by the United States at or in connection with OU-1 of the Site.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this action and over the

Defendant under 28 U.S.C. §§ 1331, 1345, and 1367, and Section 113(b) of CERCLA, 42 U.S.C.

§ 9613(b).

       3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 113(b) of CERCLA, 42 U.S.C. § 9613(b), because the relevant releases or threatened

releases of hazardous substances occurred within this district.

                                 STATUTORY FRAMEWORK

       4.      CERCLA was enacted in 1980 to provide a comprehensive governmental

mechanism for abating releases and threatened releases of hazardous substances and other

pollutants and contaminants and for funding the costs of such abatement and related enforcement

activities, which are known as “response actions.” 42 U.S.C. §§ 9604(a); 9601(25).

       5.      Under Section 104(a)(1) of CERCLA, 42 U.S.C. § 9604(a)(1):

               Whenever (A) any hazardous substance is released or there is a
               substantial threat of such a release into the environment, or (B)
               there is a release or substantial threat of release into the
               environment of any pollutant or contaminant which may present an
               imminent and substantial danger to the public health or welfare,
               the President is authorized to act, consistent with the national
               contingency plan, to remove or arrange for the removal of, and
               provide for remedial action relating to such hazardous substance,
               pollutant, or contaminant at any time (including its removal from
               any contaminated natural resource), or take any other response
               measure consistent with the national contingency plan which the
               President deems necessary to protect the public health or welfare
               or the environment. When the President determines that such
               action will be done properly and promptly by the owner or

                                                 2
      Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 3 of 11 PageID #: 3



               operator of the facility or vessel or by any other responsible party,
               the President may allow such person to carry out the action,
               conduct the remedial investigation, or conduct the feasibility study
               in accordance with Section 9622 of this title.

       6.      For CERCLA response actions and enforcement purposes, the Administrator of

EPA is the President’s delegate, as provided in operative Executive Orders.

       7.      Under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a):

               (1) [T]he owner and operator of a vessel or a facility,

               (2) any person who at the time of disposal of any hazardous
               substance owned or operated any facility at which such hazardous
               substances were disposed of, [or]

               (3) any person who by contract, agreement, or otherwise arranged
               for disposal or treatment, or arranged with a transporter for
               transport for disposal or treatment, of hazardous substances owned
               or possessed by such person, by any other party or entity, at any
               facility or incineration vessel owned or operated by another party
               or entity and containing such hazardous substances, . . .

               shall be liable for—

               (A) all costs of removal or remedial action incurred by the United
                   States Government or a State or an Indian tribe not
                   inconsistent with the national contingency plan . . .

       8.      Under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), the United States is also

authorized to seek injunctive relief necessary to abate the imminent and substantial

endangerment to the public health or welfare, or the environment, that may result from an actual

or threatened release of a hazardous substance at or from a facility.

                                            THE SITE

       9.      The Site is located in southeastern Missouri about seventy miles south of St.

Louis, within St. Francois County, Missouri.




                                                 3
        Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 4 of 11 PageID #: 4



         10.   Lead mining began in St. Francois County in the early 1700s and was continuous

from the mid-1700s until the mid-1970s. During this approximately 200 year period of intensive

lead mining, the mines, milling operations, and associated facilities in the county became known

as Missouri’s “Old Lead Belt”

         11.   Between 1864 and 1970, more than eight million tons of lead concentrate were

produced in the Old Lead Belt. Production of this concentrate created an estimated 250 million

tons of waste, primarily in the form of chat and tailings. Chat is relatively coarse-grained rock

fragments produced during the milling process and transported to large waste piles that

eventually reached as much as 200 feet in height. Tailings, a finer-grained waste product of later

milling technologies, were disposed via discharge into liquid impoundments covering as much as

several hundred acres, known as tailings ponds.

         12.   The Site contains eight large distinct chat pile and tailings pond areas, which

together cover thousands of acres: Desloge (also called Big River); National; Leadwood; Elvins

(also called Rivermines); Bonne Terre; Federal (which contains St. Joe State Park); Doe Run;

and Hayden Creek (each a “Waste Pile” and collectively, the “Waste Piles”)

         13.   Each of the Waste Piles contain hazardous substances such as lead, cadmium, and

zinc.

         14.   Numerous environmental investigations have been conducted in St. Francois

County. These investigations show that mine waste materials containing lead, cadmium and zinc

have migrated from the Waste Piles via wind erosion, bank erosion, storm water runoff, leachate

and mechanical transport. As a result, surface waters, sediments, and soils, including residential

soils, in St. Francois County contain elevated levels of lead, cadmium and zinc.




                                                  4
      Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 5 of 11 PageID #: 5



       15.     Other sources of lead at the Site include lead smelting operations, degraded lead

paint on homes and businesses, and leaded gasoline.

       16.     OU-1 of the Site comprises all “Residential Yards” (a term which includes

properties that contain single and multi-family dwellings, apartment complexes, vacant lots in

residential areas, schools, daycare centers, playgrounds, parks, and greenways) within St.

Francois County where lead has come to be located.

       17.      Lead is a metal that has been listed as a hazardous waste ("D008") in the

regulations for the Resource Conservation and Recovery Act ("RCRA"). EPA classifies lead as

a probable human carcinogen and as a cumulative toxicant. Exposure to lead can increase the

risk of future adverse health effects, such as damage to the central nervous system, peripheral

nervous system, and kidney and blood disorders. Lead poisoning causes decreased physical

fitness, fatigue, sleep disturbance, headache, aching bones and muscles, digestive symptoms

(particularly constipation), abdominal cramping, nausea, vomiting, and decreased appetite. With

increased exposure, symptoms include anemia, pallor, a "lead line" on the gums, and decreased

hand grip strength. Central nervous system effects include severe headaches, convulsions, coma,

delirium, and possibly death. The kidneys can also be damaged after long periods of exposure to

lead, with loss of kidney function and progressive azotemia. Reproductive effects in women

include decreased fertility, increased rates of miscarriage and stillbirth, decreased birth weight,

premature rupture of membrane, and/or pre-term delivery. Reproductive effects in men include

erectile dysfunction, decreased sperm count, abnormal sperm shape and size, and reduced semen

volume. A significant amount of lead that enters the body is stored in the bone for many years

and can be considered an irreversible health effect.




                                                  5
      Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 6 of 11 PageID #: 6



       18.     Young children (typically defined as seven years of age or below) are the most

sensitive population group potentially exposed to lead contamination at the Site. Young children

are most susceptible to lead exposure because they have higher contact rates with soil and dust,

absorb lead more readily than adults, and are more sensitive to the adverse effects of lead than

older children-and adults. The effect of exposure to lead contamination of greatest concern in

children is impairment of the nervous system, including learning deficits, lowered intelligence,

and adverse effects on behavior.

       19.     In May 1997, the Missouri Department of Health and Senior Services

("MDHSS") released a draft Lead Exposure study of children in the Old Lead Belt of St.

Francois County. The MDHSS study, included sampling children's blood, sampling

environmental media such as soil and dust, and questioning residents about their lifestyle as it

related to lead exposure. The study compared the results of blood lead levels collected from

children in the Old Lead Belt of St. Francois County to blood lead level test results collected

from children during the study on a control area, Salem, Missouri, located outside the Site. In

the Old Lead Belt, about 17% of the children tested showed a blood lead level of more than 10

micrograms/deciliter whereas only about 3% of the children in Salem showed a blood lead level

of more than 10 micrograms/deciliter.

       20.     EPA conducted a Baseline Human Health Risk Assessment ("HHRA") for the

Site in 2009. The HHRA assesses the potential risks to humans, both present and past, from Site

related contaminants present in environmental media including surface soil, indoor dust,

sediment, surface water, groundwater, and fish tissue. The results of the HHRA are intended to

inform risk managers and the public about potential human health risks attributable to site-

related contaminants and to help determine if there is a need for action at the Site.



                                                  6
        Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 7 of 11 PageID #: 7



         21.   The HHRA identified lead as the primary contaminant of concern for OU-1 of the

Site.

         22.   In accordance with the NCP, EPA issued a Record of Decision (ROD) for OU-1

on September 30, 2011. EPA’s selected Remedial Action, as fully set forth in the ROD, calls for

the excavation of soil from residential yards until lead concentrations in the top 12 inches are

below 400 parts per million, or below 1,200 parts per million below 12 inches down to 24 inches

below the surface. Based on current sampling, EPA estimates that approximately 4,800

residential yards may ultimately be addressed within the Response Area (which comprises the

portions of the Site within one mile of any of the Waste Piles) as part of the Remedial Action.

EPA is aware of a further 393 residential yards within OU-1 but outside the Response Area that

meet the action levels set forth in the ROD and have not yet been remediated.

                                         DEFENDANTS

         23.   The Defendants are persons within the meaning of Section 101(21) of CERCLA,

42 U.S.C. § 9601(21).

         24.   The Federal Waste Pile was owned and/or operated by the Federal Lead Co. from

approximately 1903 to 1923, and by the St. Joe Minerals Corporation from 1923 to 1972.

During those periods, these and related entities disposed of mining and milling wastes at the

Federal Waste Pile by pumping mine and mill tailings to an impoundment area that would later

become known as the Federal Waste Pile.

         25.   In 1976, the St. Joseph Lead Company donated 8,561 acres of land that included

the Federal Waste Pile to the State of Missouri. The State of Missouri developed the area into a

state park, which is now known as St. Joe State Park.




                                                 7
      Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 8 of 11 PageID #: 8



       26.        Defendant MDNR, as a subdivision of the State of Missouri, currently owns and

operates the Federal Waste Pile, which is part of St. Joe State Park.

       27.        Defendant Ben Ellis, in his official capacity as director of the State Parks Division

of MDNR, operates the Federal Waste Pile, which is part of St. Joe State Park, by virtue of his

authority to control the conduct and decisions of MDNR with respect to St. Joe State Park.

       28.        The mine waste placed in the Federal Waste Pile contains hazardous substances,

including lead.

       29.        Hazardous substances, including lead, initially deposited at the Federal Waste Pile

have come to be located by various mechanisms in residential yards within St. Francois County,

including:

                     a. Air-borne dispersion and deposition of mine waste by wind;

                     b. Water-borne dispersion and deposition of mine waste by rain, snow, and

                         other forms of weather-related water

       30.        MDNR’s operation of the Federal Waste Pile has contributed to the dispersion of

mine waste via air- and water-borne deposition by various mechanisms, including allowing the

use of all-terrain vehicles on the Federal Pile without adequate dust suppression measures.

                                     GENERAL ALLEGATIONS

       31.        Hazardous substances, including lead, have been deposited, disposed of, and

placed at the Federal Waste Pile.

       32.        Hazardous substances, including lead, have been released to the environment at

and from the Federal Waste Pile to Residential Yards within St. Francois County.

       33.        The Site was listed on the National Priorities List, created by Section 105(a)(8)(B)

of CERCLA, 42 U.S.C. § 9605(a)(8)(B), on October 14, 1992. See 57 Fed. Reg. 47180.



                                                    8
        Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 9 of 11 PageID #: 9



         34.   EPA has conducted various response actions at the Site.

         35.   As a result of these response actions, EPA has incurred response costs in

connection with the Site.

                                     CLAIMS FOR RELIEF

                COUNT I – CURRENT OWNER/OPERATOR LIABILITY

         36.   Paragraphs 1 through 35 are realleged and incorporated herein by reference.

         37.   The Site is a “facility” within the meaning of Section 101(9) of CERCLA, 42

U.S.C. § 9601(9).

         38.   The Federal Waste Pile is a “facility” within the meaning of Section 101(9) of

CERCLA, 42 U.S.C. § 9601(9).

         39.   There have been releases, within the meaning of Section 101(22) of CERCLA, 42

U.S.C. § 9601(22), and threatened releases, of hazardous substances, within the meaning of

Section 101(14) of CERCLA, 42 U.S.C. § 9601(14), at or from the Federal Waste Pile and the

Site.

         40.   The United States has incurred costs of response, within the meaning of Section

101(25) of CERCLA, 42 U.S.C. § 9601(25), in connection with the releases or threatened

releases of hazardous substances at or from the Federal Waste Pile and the Site.

         41.   The United States’ response actions at the Site are not inconsistent with the NCP.

         42.   The Defendants are liable under Section 107(a)(1) of CERCLA, 42 U.S.C. §

9607(a)(1), as persons who currently own and/or operate a “facility.”

         43.   Pursuant to Section 107(a) of CERCLA, Defendants are liable to the United

States for all response costs incurred and to be incurred in connection with the Site.




                                                 9
    Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 10 of 11 PageID #: 10



       COUNT II – LIABILITY FOR PERFORMANCE OF REMEDIAL ACTION

       44.     Paragraphs 1 through 43 are realleged and incorporated by reference.

       45.     The actual and threatened releases of hazardous substances, including lead, at the

Site may constitute an imminent and substantial endangerment to public health or welfare or the

environment.

       46.     Implementation of the Remedial Action selected in the ROD for OU-1 is

necessary to abate the danger to public health or welfare and the environment posed by the actual

and threatened releases of hazardous substances, including lead, at the Site.

       47.     Pursuant to Sections 106(a) and 107(a) of CERCLA, 42 U.S.C. §§ 9606(a),

9607(a), Defendants are liable for the performance of the Remedial Action.

                                     PRAYER FOR RELIEF

       48.     Wherefore, the United States respectfully requests that this Court:

                   a. Enter judgment in favor of the United States, under Section 107(a) of

                      CERCLA, 42 U.S.C. § 9607(a), holding the Defendants liable for all

                      unreimbursed costs incurred by the United States in connection with OU-1

                      of the Site, including interest;

                   b. Enter judgment in favor of the United States, under Section 106(a) of

                      CERCLA, 42 U.S.C. § 9606(a), holding Defendants liable for the

                      performance of the Remedial Action selected in the ROD for OU-1 of the

                      Site;

                   c. Enter a declaratory judgment of liability against Defendants that will be

                      binding in any action to recover further response costs incurred by the

                      United States in connection with OU-1 of the Site.



                                                10
    Case: 4:19-cv-00421 Doc. #: 1 Filed: 03/08/19 Page: 11 of 11 PageID #: 11



                 d. Award the United States its costs of this action; and

                 e. Grant such other and further relief as the Court deems appropriate.



Respectfully Submitted,

FOR THE UNITED STATES OF AMERICA:


Dated:     ~     ~i                JEFFREY BOSSERT CLARK
                                   Assistant Attorney General
                                   U.S. Department of Justice
                                   Environment and Natural Resources Division
                                   Washington, D.C. 20530




                                   Eric . Al rt
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Environment and Natural Resources Division
                                   Environmental Enforcement Section
                                   P.O. Box 7611
                                   Washington, D.C. 20044-7611
                                  (202)514-2800 (direct)
                                   Eric.albert@usdoj.gov




                                              11
                       Case: 4:19-cv-00421 Doc. #: 1-1 Filed: 03/08/19 Page: 1 of 1 PageID #: 12
,s a4 (Rev. 06/17)                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided bY local rules of court. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk of Court for the
purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THISFORM.J

i,~( p~AIN'~I~FS
           t        .                                                                                 ~EFEI~ANTS
 Urt~~d Sta es o merica                                                                                 issouri epartment of Natural Resources, Division of State Parks,
                                                                                                      and Ben Ellis, Director, Missouri Department of Natural Resources,
                                                                                                      Division of State Parks, in his Official Capacity
  (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant   COIe County
                       ( EXCEPTIN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                       NOTE: IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                               THE TRACT OF LAND INVOLVED.

  ~C~ Attorne~ yS (Fran Name, Address, and Telephone Number)                                            Attorneys (IfKnown)
Eric Albert, USDOJ/ENRD/EES                                                                           Timothy P. Duggan, Assistant Attorney General, MOAGO
601 D St. NW, Washington, DC 20044                                                                    Supreme Court Building, 221 West High St., PO Box 899
202-514-2800 (direct)                                                                                 Jefferson City, MO 65102-0899 Tel: 573-751-9802

II. BASIS OF JURISDICTION(Place an 'X"in one Box only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES(place an "x"in One Boxfor Plaintiff
                                                                                                  ( For Diversity Cases Only)                                       and One Boxfor Defendant)
!I ~ 1   U.S, Government             O 3 Federal Question                                                                   PTF        DEF                                        PTF      DEF
           Plaintiff                       (U.S Government Not a Parry)                       Cirizen of This State         O 1        O 1     Incorporated or Principal Place      O 4 O4
                                                                                                                                                 ofBusiness In This State

O 2 U.S. Government                  O 4 Diversity                                            Citizen of Another State         O 2     O 2 Incorporated and Principal Place       O 5     Q 5
      Defendant                            (/ndicate Crtizenshrp ofParlies in Item I/1)                                                       ofBusiness In Another State

                                                                                              Citizen or Subject ofa           Q 3     O 3     Foreign Nation                     O 6     O6
                                                                                                Forei Coun
N. NATIIRF, nF Si JiT inm~P „n "x" r» nnP e.,z nnl„~                                                                                    Click here for• Nature of Suit Code Descriptions.
            CONTRACT                                         TORTS                                  RFEITORE/PENALTY                     BANKR          Y               THER TATUTES
O   110 Insurance                     PERSONAL INJURY                PERSONAL INNRY           O 625 Drug Related Seizure          O 422 Appeal 28 USC 158        O 375 False Claims Act
O   120 Marine                      O 310 Airplane                 Q 365 Personal Injury -          of Property 21 USC 881        O 423 Withdrawal               O 376 Qui Tam(31 USC
O   130 Miller Act                  O 315 Airplane Product               Product Liability    O 690 Other                               28 USC 157                       3729(a))
O   140 Negotiable Inahtunent              Liability               O 367 Health Caze/                                                                            O 400 State Reapportionment
O   150 Recovery of Overpayment     O 320 Assault, Libel &              Phazmaceutical                                                                           O 410 Antitrust
       & Enforcement ofJudgment            Slander                       Personal Injury                                          O 820 Copyrights               O 430 Banks and Banking
O   151 Medicare Act                O 330 Federal Employers'            Product Liability                                         O 830 Patent                   O 450 Commerce
O   152 Recovery of Defaulted              Liability               O 368 Asbestos Personal                                        O 835 Patent -Abbreviated      O 460 Deportation
       Student Loans                O 340 Marine                          Injury Product                                                New Drug Application     O 470 Racketeer Influenced and
      (Excludes Veterans)           O 345 Marine Product                  Liability                                               Q 840 Trademark                       Corrupt Organizations
O   153 Recovery of Overpayment            Liability                PERSONAL PROPERTY                                                                            O 480 Consmner Credit
        of Veteran's Benefits       Q 350 Motor Vehicle            Q 370 Other Fraud           Q 710 Fair Labor Standazds         Q   861 HIA (1395f~            O 490 Cable/Sat TV
O   160 Stockholders' Suits         O 355 Motor Vehicle            O 371 Truth in Lending             Act                         Q   862 Black Lung(923)        O 850 Securities/Commodities/
Q   190 Other Conhact                     Product Liability        O 380 Other Personal        O 720 Labor/Management             O   863 DIWC/DIWW (405(g))             Exchange
O   195 Conhact Product Liability   O 360 Other Personal                 Property Damage              Relations                   O   864 SSID Title XVI         O 890 Other Statutory Actions
O   196 Franchise                         Injury                   O 385 Property Damage       O 740 Railway Labor Act            O   865 RSI(405(g))            O 891 Agriculhual Acts
                                    O 362 Personal Injury -              Product Liability     O 751 Family and Medical                                          I~ 893 Environmental Matters
                                          Medical Mal ractice                                         Leave Act                                                  O 895 Freedom ofInformation
        REAL PROPERTY                   CIVII.RIGHTS               PRLSONER PETITIONS          O 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
O   210 Land Condemnation           O 440 Other Civil Rights         Habeas Corpus:            O 791 Employee Retirement          O 870 Tazces(U.S. Plaintiff    O 896 Arbihation
O   220 Foreclosure                 O 441 Voting                   O 463 Alien Detainee              Income Security Act                or Defendant)            O 899 Administrative Procedure
O   230 Rent Lease &Ejectment       O 442 Employment               O 510 Motions to Vacate                                        O 871 IRS—Third Party                 AcUReview or Appeal of
O   240 Torts to Land               Q 443 Housing/                       Sentence                                                       26 USC 7609                     Agency Decision
Q   245 Tort Product Liability            Accommodations           O 530 General                                                                                 O 950 Constitutionality of
O   290 All Other Real Property     O 445 Amer. w/Disabilities -   O 535 Death Penalty               IMMIGRATION                                                        State Statutes
                                          Employment                 Other:                    O 462 Naturalization Application
                                    O 446 Amer. w/Disabilities -   Q 540 Mandamus &Other       O 465 Other Immigration
                                          Other                    O 550 Civil Rights                Actions
                                    O 448 Education                O 555 Prison Condition
                                                                   O 560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an X"rn One Box Only)
~ 1 Original               O 2 Removed from            O 3         Remanded from          O 4 Reinstated or     Q 5 Transferred from           Q 6 Multidistrict          Q 8 Multidistrict
    Proceeding                 State Court                         Appellate Court            Reopened              Another District               Litigation -               Litigation -
                                                                                                                    (specijy)                      Transfer                  Direct File
                                             the U.S. Civil Statute under which you are Yiling(Do xot cuejurisdictionalstah~tes unless diversity):

VI. CAUSE OF ACTION Brief description of cause: v
                     For recovery of response costs and performance of the selected remedy
VII. REQUESTED IN   ~ CHECK IF THIS IS A CLASS ACTION        DEMAND $                      CHECK YES only if demanded in complaint:
     COMPLAINT:         iJNDER RULE 23,F.R.Cv.P.                                           NRY DEMAND:          O Yes     ~No
VIII. RELATED CASES)
                      (See rnseractions):
      IF ANY                                NDGE                                      DOCKET NUMBER
DATE
03/08/2019

    RECEIPT #                     AMOUNT                                 APPLYING IFP                                  JUDGE                          MAG. JUDGE
               Case: 4:19-cv-00421 Doc. #: 1-2 Filed: 03/08/19 Page: 1 of 1 PageID #: 13


                                                          UNITED STATES DISTRICT COURT
                                                          EASTERN DISTRICT OF MISSOURI

United States of                                                        )
America                                               ,                 )
                                                                        )
                                         Plaintiff,                     )
                                                                        )
                  v.                                                    )     Case No. 4:19-cv-421
Missouri Department of Natural Resources, Division
of State Parks and Ben Ellis, Director, Missouri                        )
Department of Natural Resources, Division of State
Parks, in his Offifical Capacity                      ,                 )
                                                                        )
                                         Defendant,                     )
                                                                        )

                                                             ORIGINAL FILING FORM

       THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
       WHEN INITIATING A NEW CASE.


                  THIS SAME CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

       PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

       AND ASSIGNED TO THE HONORABLE JUDGE                                                                .


                  THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO ANY

       PREVIOUSLY FILED COMPLAINT. THE RELATED CASE NUMBER IS                                                         AND

       THAT CASE WAS ASSIGNED TO THE HONORABLE                                                            . THIS CASE MAY,

       THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.


                  NEITHER THIS SAME CAUSE, NOR A SUBSTANTIALLY EQUIVALENT

       COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND THEREFORE

       MAY BE OPENED AS AN ORIGINAL PROCEEDING.



       The undersigned affirms that the information provided above is true and correct.



       Date: 0DUFK                                           V(ULF'$OEHUW
                                                                              Signature of Filing Party
